MEMORANDUM AND ORDER ***
The oral argument scheduled in this case for November 7, 2007 is vacated.
*667Pursuant to the motion by the Attorney General, we vacate the decision of the Board of Immigration Appeals (“BIA”) in this case and remand the petition for review to the BIA so that it may consider Petitioner Avanesov’s claim that the immigration judge was biased and that said bias resulted in the denial of his procedural due process right to a full and fail1 hearing. This remand is without prejudice and does not preclude either party from presenting any other issue raised in the petition for review in any future proceeding.
VACATED AND REMANDED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.